Matter of Rodriguez v Olatoye (2017 NY Slip Op 03863)





Matter of Rodriguez v Olatoye


2017 NY Slip Op 03863


Decided on May 11, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 11, 2017

Friedman, J.P., Moskowitz, Manzanet-Daniels, Kapnick, Webber, JJ.


3978 101914/15

[*1]In re Marisol Rodriguez, Petitioner,
vShola Olatoye, etc., Respondent.


William E. Leavitt, New York, for petitioner.
David I. Farber, New York (Seth E. Kramer of counsel), for respondent.

Determination of respondent New York City Housing Authority, dated September 2, 2015, which, after a hearing, denied petitioner's grievance seeking succession rights to the tenancy of her late grandmother, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Barbara Jaffe, J.], entered May 26, 2016), dismissed, without costs.
Substantial evidence, including a lease and investigative evidence reflecting petitioner's residency elsewhere, supports respondent's determination that petitioner is not entitled to succession rights as a remaining family member (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180-182 [1978]). Petitioner failed to meet her burden of establishing continuous occupancy in the subject apartment for one year prior to her grandmother's death (see Matter of Jenkins v New York City Hous. Auth., Amsterdam Houses, 129 AD3d 432 [1st Dept 2015]; Matter of Jacobowitz v New York City Hous. Auth., 49 AD3d 278 [1st Dept 2008]). There exists no basis to disturb the credibility determinations of the Hearing Officer (see Matter of Berenhaus v Ward, 70 NY2d 436, 443 [1987]).
We have considered petitioner's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 11, 2017
CLERK